Citation Nr: 0727295	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-31 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1988 to August 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.
 
In April 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

In July 2006, the Board remanded this matter to the RO via 
the Appeals Management Center in Washington DC. to afford the 
veteran a VA examination and to obtain possibly outstanding 
service medical records.  Those actions completed to the 
extent possible, the matter has been returned to the Board 
for appellate consideration.  


FINDINGS OF FACT

1.  Clear and unmistakable evidence demonstrates that the 
veteran's PTSD pre-existed his acceptance and enrollment into 
active service.  

2.  There is no clear and unmistakable evidence that the 
veteran's PTSD was not aggravated by his active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137; 38 
C.F.R. §§ 3.303, 3.304(b) (2006).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he suffers from PTSD that is 
related to his active service.  After a review of all 
evidence of record, the Board has determined that the veteran 
is entitled to service connection for PTSD.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (2006); 38 C.F.R. § 
3.303(a) (2006).  A veteran will be considered to have been 
in sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  Id.  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; generally, lay 
assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Service medical records include a January 1988 enlistment 
report of medical examination which indicates that 
psychiatric clinical evaluation of the veteran was normal.  
These records are absent for any noting of a psychiatric 
condition when the veteran was accepted and enrolled in 
service.  A June 1990 notation indicates that the veteran had 
a history of alcohol abuse and complained of an impulsive 
suicide gesture while under the influence.  Another, undated 
entry, records that the veteran displayed self-destructive 
behavior.  

Post-service, the first diagnosis of PTSD is found a 
September 1998 examination report signed by a psychiatrist 
and conducted at VA's direction.  Numerous other diagnoses of 
this disorder are contained in the record, including by 
Rebecca E. 




Rosenblum Psy.D. in June 2002, by two VA mental health 
practitioners in November 2002, and most recently, by a VA 
physician in April 2007.  

In April 2007, the veteran underwent a VA examination to 
determine the nature of his psychiatric condition.  After 
examining the veteran and reviewing the claims file, the 
physician diagnosed the veteran with PTSD.  This physician 
attributed the veteran's PTSD to self reported physical abuse 
by the veteran's father and sexual abuse by his grandfather.  
This physician also stated that the veteran's PTSD was 
"possibly exacerbated by constant conflict with his platoon 
sergeant while in Germany."  The diagnosis rendered by the 
VA physician in April 2007 is supported by the findings in 
his report.  See 38 C.F.R. §4.125.  Furthermore, given that 
five different mental health professionals have diagnosed the 
veteran with PTSD, the Board concludes that his diagnosis has 
been in conformance with the DSM IV.  Id.  

Of record are consistent reports by the veteran of abuse at 
the hands of his father during childhood.  These begin with a 
June 1996 VA outpatient clinic entry and are found in the 
extensive report from Dr. Rosenblum, as well as in the April 
2007 VA examination report.  During the April 2007 
examination, the veteran related his difficulties with his 
platoon sergeant while stationed in Germany.  During the 
April 2006 hearing, he testified that he had difficulty with 
his platoon sergeant, including a disciplinary reduction in 
rank, which increased his psychiatric symptoms.  Hearing 
transcript at 6.  This contention is supported by the 
contrast between various service medical record entries that 
listed the veteran as an E 3 and as a private first class, 
and an October 1998 certification from the National Personnel 
Records Center showing that the veteran was separated from 
service as an E 2. 

The Board thus finds these medical reports to stand on an 
adequate foundation.  There is no indication that the veteran 
is not credible, and indeed, Dr. Rosenblum specifically 
stated that there was nothing in her June 2002 interview with 
the veteran to indicate that he was not a credible historian.  
See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (the 
Board may not reject a medical report solely because the 
report was based on a history provided by the veteran). 

As the April 2007 examiner has provided a medical opinion 
that the veteran's PTSD was caused by events occurring prior 
to his service, and the record is absent for evidence that 
that the veteran is other than credible, the Board finds that 
this report constitutes clear and unmistakable evidence that 
the veteran's PTSD preexisted his entrance and acceptance 
into service.  Given the Board's finding, the next question 
is whether clear and unmistakable evidence demonstrates that 
the veteran's pre-existing PTSD, not noted at entrance into 
service, was not aggravated by his service.  

The United States Court of Appeals for the Federal Circuit 
has held that, in the case of wartime service, and when a 
pre-existing condition was not noted at enrollment and 
acceptance into service, the presumption of soundness found 
in 38 U.S.C.A. § 1111 "may be overcome only 'where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.'"  Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004) (citing 38 U.S.C. § 1111 (emphasis 
added)); see also VAOGCPREC 3- 2003 (July 16, 2003).  38 
U.S.C.A. § 1137 provides that veteran's who served after 
December 31, 1946 are to receive the benefits of the 
presumption for wartime veterans found in 38 U.S.C.A. § 1111.  

In a precedential opinion, VA's General Counsel held that to 
rebut the presumption of sound condition under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence (1) 
that the disease or injury existed prior to service and (2) 
that the disease or injury was not aggravated by service.  
VAOGCPREC 3-2003.  The claimant is not required to show that 
the disease or injury increased in severity during service 
before VA's duty under the second prong of this rebuttal 
standard attaches.  Id.; see generally Cotant v. Principi, 17 
Vet. App. 116, 124 (2003) (The Court raised the question of 
the proper interpretation of sections 1111 and 1153 and the 
validity of the pertinent part of 38 C.F.R. § 3.304(b) under 
that interpretation).

Effective May 4, 2005, VA amended its regulations at 38 
C.F.R. § 3.304(b) to reflect a change in the interpretation 
of the statute governing the presumption of sound condition.  
The final rule conforms to the holding in Wagner and applies 
to 




claims which were pending on or filed after May 4, 2005.  As 
the veteran's case was pending as of that date, the amendment 
applies.  

Having concluded that the record contains clear and 
unmistakable evidence that the veteran's PTSD pre-existed 
service, the burden falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's PTSD was not aggravated by service.  See 
Wagner 370 F.3d at 1096.  This the government may accomplish 
by showing, by clear and unmistakable evidence, that his PTSD 
underwent no increase in disability during service or that 
any increase in disability was due to the natural progress of 
the PTSD.  Id.  1096 (citing 38 U.S.C.A. § 1153 (West 2002)).  
If this burden is met, then the veteran is not entitled to 
service-connected benefits.  Id.  However, if the government 
fails to rebut the presumption of soundness under 38 U.S.C.A. 
§ 1111, the veteran's claim is one for incurrence in service.  
Id.  This means that no deduction for the degree of 
disability existing at the time of entrance will be made if a 
rating is awarded.  Id.  

The Board finds that the presumption of soundness is not 
rebutted in this case.  The April 2007 examiner's statement 
that the veteran's PTSD was possibly exacerbated by his 
interaction with his platoon sergeant during service 
precludes a finding that his PTSD either underwent no 
increase in service or any increase was due solely to the 
natural progress of the disease.  As the presumption of 
soundness has not been rebutted, the veteran is entitled to 
service connection for PTSD.  

Finally, the Board recognizes that the Veterans Claims 
Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist a 
claimant in substantiating a claim.  However, because the 
Board is granting the veteran's appeal for service 
connection, which represents a full grant of the claim on 


appeal, a discussion of whether VCAA requirements were met in 
this case is not in order.  


ORDER

Entitlement to service connection for PTSD is granted.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


